DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July 2022 has been entered.

Response to Amendment
The Amendment filed 27 July 2022 has been entered.  Claims 1 – 4, 6, and 8 – 13 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, and 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0177147 A1)
	Regarding claim 1, Han discloses an adhesive composition for a foldable display (“adhesive composition” exhibiting foldability desirable for display applications: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]) comprising: 
	a polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group (“comonomer” and “hydroxyl group-containing (meth)acrylate”, respectively, polymerized together: e.g. ¶¶ [0007] – [0010], [0033] – [0035], [0050] – [0081], [0114] – [0143]); and 
	a crosslinking agent (e.g. ¶¶ [0016], [0105] – [0107]), 
	wherein a content of the monomer having a crosslinkable functional group is less than 10 parts by weight, e.g. less than 3 parts by weight, based on 100 parts by weight of the polymer (amount of “carboxyl group-containing monomer”: e.g. ¶¶ [0079] – [0081]),
	wherein a content of the alkyl (meth)acrylate is, e.g., from 60 parts by weight to 95 parts by weight based on 100 parts by weight of the polymer (e.g. ¶¶ [0010], [0074]), and 
	wherein a content of the crosslinking agent is in a range of, e.g., 0.01 parts by weight to 5 parts by weight based on 100 parts by weight of the polymer (e.g. ¶ [0107]).
	Han’s broader range for the content of the monomer having a crosslinkable functional group encompasses the claimed range whereas Han’s narrower range thereof overlaps the claimed range.  Additionally, Han’s ranges for the content of alkyl (meth)acrylate and crosslinking agent overlap the respective claimed ranges.   “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, I.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	With respect to (I) an adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature, (II) a storage modulus of the adhesive composition after curing as measured under a condition of -20°C and 1% strain is greater than or equal to 50,000 Pa and less than or equal to 250,000 Pa; (III) an initial stress at the time a starting strain under a condition of -20°C and 12% strain is greater than or equal to 5,000 Pa and less than or equal to 20,000 Pa; (IV) a final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa; or (V) a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 7% and less than or equal to 90%, the first applied strain being 12% strain and the final strain being a recovered strain after 20 minutes based on the time of removal of the first applied strain, the examiner observes the following:
	With particular respect to (I), Han discloses an adhesive strength of the adhesive composition with a PET film after curing is, e.g., greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in at room temperature (e.g. ¶¶ [0021], [0041] – [0046], [0130], [0131]).  Although Han’s film composition for evaluating adhesive strength differs from that claimed (PET versus polyimide), in at least one embodiment, Han’s adhesive composition adheres to a polyimide film (as a “base layer” in a “window film”: e.g. ¶¶ [0152], [0156], [0157]).  With respect to PET, Han notes an adhesive strength within the range cited above provides excellent reliability and adhesion at room temperature (e.g. ¶ [0131]).
	Therefore, it would have been obvious to provide Han’s adhesive composition with an adhesive strength with a polyimide film at a level comparable to that with a PET film, e.g. greater than or equal to 500 gf/in and less than or equal to 4,000 gf/in, at room temperature, the motivation being to provide similar reliability and adhesion in an alternative embodiment of the adhesive composition.
	With particular respect to (II), Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Although these ranges are not explicitly referenced as being measured at 1% strain, Han measures storage modulus in exemplary embodiments at a strain of 1% (e.g. ¶ [0180]).  Generally, Han states a modulus within the ranges cited above provides an adhesive film formed from the adhesive composition which does not suffer from whitening under flexing during its intended use in a foldable display (e.g. ¶ [0128]).  One of ordinary skill in the art would have appreciated the whitening is undesirable in a foldable display since any whitening that occurs will block emitted light from the display, i.e. is undesirable in that transparency is reduced, such properties being desirable (e.g. ¶¶ [0005], [0053], [0122], [0125], [0176], [0177], [0190]).  Moreover, in assessing exemplary adhesive compositions and films, Han states inventive examples have such properties comprising storage moduli within the claimed ranges and at a strain of 1%.
	Accordingly, it would have been understood Han’s broader disclosure of a storage modulus of is measured at a strain of 1%.  Additionally or alternatively, it would have been obvious to measure Han’s storage modulus at a strain of 1% in order to best determine adhesive compositions which avoid whitening under flexing,
	With particular respect to (III) and (IV), as discussed above, Han discloses a storage modulus of the adhesive composition after curing as measured under a condition of -20°C is greater than or equal to 10,000 Pa and less than or equal to 1,000,000 Pa, e.g. greater than or equal to 20,000 Pa and less than or equal to 200,000 Pa (“about 10 kPa to about 1,000 kPa”, e.g. “about 20 kPa to about 200 kPa”: e.g. ¶ [0128]).  Since storage modulus represents the real component of the complex modulus, i.e. the elastic modulus, the stress under a condition of -20°C at 12% strain is greater than or equal to 1,200 Pa and less than or equal to 120,000 Pa, e.g. greater than or equal to 2,400 Pa and less than or equal to 24,000 Pa, the endpoints of these ranges being obtained by multiplying the endpoints for the storage modulus by 12%.  As for the final stress after strain for 10 minutes under a condition of -20°C, Han measures a recovery rate defined by 
                
                    r
                    e
                    c
                    o
                    v
                    e
                    r
                    y
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            %
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    X
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    100
                
            
where Xf is the increased thickness after removing a thickness-direction applied strain to an adhesive and X0 is a distance of 10 times the initial thickness of the adhesive film is greater than or equal to 30% and less than or equal to 98% by relaxing the adhesive at the same rate as a pulling rate used to measure the strain (e.g. Fig. 3; ¶¶ [0023], [0031], [0048], [0049], [0134] – [0136], [0138], [0139], [0186]).  Therefore, it is understood that a large portion of the stress is alleviated within 10 minutes, and high recovery rates are desired for reliability and flexibility purposes (e.g. ¶¶ [0098], [0123], [0126], [0127], [0138], [0139]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to configure Han’s adhesive composition such that the final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa, the motivation being to provide an adhesive composition that relaxes quickly in order to enhance reliability and flexibility.
	With particular respect to (V), as discussed above, Han discloses a recovery rate defined by 
                
                    r
                    e
                    c
                    o
                    v
                    e
                    r
                    y
                     
                    r
                    a
                    t
                    e
                     
                    
                        
                            %
                        
                    
                    =
                    1
                    -
                    
                        
                            
                                
                                    X
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    X
                                
                                
                                    0
                                
                            
                        
                    
                    ×
                    100
                
            
where Xf is the increased thickness after removing a thickness-direction applied strain to an adhesive and X0 is a distance of 10 times the initial thickness of the adhesive film is greater than or equal to 30% and less than or equal to 98% (e.g. Fig. 3; ¶¶ [0023], [0031], [0048], [0049], [0134] – [0136], [0138], [0139], [0186]).  The ratio of Xf/X0 is observed to be (final strain)/(first applied strain), i.e. Han discloses a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 2% and less than or equal to 70%.  The examiner observes Han’s first applied strain of 1000% is significantly higher than the claimed 12% strain.  Even though Han does not explicitly state the final strain is measured 20 minutes after removal of the first applied strain, the fact that Han achieves similar strain recovery to that claimed under substantially more strenuous conditions implies the strain recovery at the less strenuous conditions claimed will be higher than the range Han cites.  That is, Han’s range of greater than or equal to 2% and less than or equal to 70% would have understood to similarly apply to a strain recovery as defined in the claim, as would strain recoveries greater than Han’s 70%.  The examiner observe substantially any strain recovery within Han’s range of 2% to 70% applies such that a long lifespan of a foldable display made with the adhesive composition is provided even with frequent folding (e.g. ¶¶ [0134], [0138], [0139]) even at extremely hot or cold temperatures (e.g. ¶¶ [0051], [0058], [0083], [0088], [0123], [0125] – [0129], [0131], [0132], [0140]).
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  The examiner observes the benefits of a strain recovery as discussed in the instant specification (e.g. p. 8, ll. 1 – 12, of the amended specification submitted 9 April 2020) relate to the same advantages Han suggests, namely long-life folding capabilities over a wide range of temperatures.  Therefore, a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 7% and less than or equal to 90%, the first applied strain being 12% strain and the final strain being a recovered strain after 20 minutes based on the time of removal of the first applied strain is not considered to be inventive.  
	Regarding claim 2, in addition to the limitations of claim 1, the adhesive composition Han discloses has a glass transition temperature (Tg) of, e.g., higher than or equal to -50°C and lower than or equal to -20°C (e.g. ¶¶ [0051], [0058]).
	Regarding claim 3, in addition to the limitations of claim 1, the alkyl (meth)acrylate Han discloses is, e.g., methyl (meth)acrylate (e.g. ¶¶ [0064], [0077]).
	Regarding claim 4, in addition to the limitations of claim 1, the crosslinkable functional group of the monomer Han discloses comprises, e.g., a carboxyl group (e.g. ¶¶ [0079] – [0081]).
	Regarding claim 6, in addition to the limitations of claim 1, the crosslinking agent Han discloses has, e.g., carbonyl groups (e.g. ¶ [0106]).
	Regarding claim 8, in addition to the limitations of claim 1, Han discloses the adhesive composition further comprises, e.g., an antistatic agent (e.g. ¶ [0112]).
	Regarding claim 9, Han discloses an adhesive layer comprising the adhesive composition for a foldable display as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Han, or a cured material thereof (“adhesive film” formed from the “adhesive composition” which may be cured, e.g. “adhesive layer”, “adhesive film” 200: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]).
	Regarding claim 10, in addition to the limitations of claim 9, Han discloses the adhesive layer further comprises a release film on, e.g., one surface of the adhesive layer (e.g. ¶¶ [0042], [0119]).
	Regarding claim 11, Han discloses a foldable display (“display member”: e.g. Fig. 1; ¶¶ [0125], [0126], [0134], [0144] – [0159]) comprising: a back plate substrate (“optical film”, e.g. “optical film” 40: e.g. Fig. 1; ¶¶ [0148] – [0159]); the adhesive layer as discussed in the 35 U.S.C. 103 rejection of claim 9 in view of Han on one surface of the back plate substrate (e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]); and a display panel provided on one surface opposite to the surface in contact with the back plate substrate of the adhesive layer (“optical device”: e.g. ¶¶ [0027], [0154], [0155]).
	Regarding claim 12, in addition to the limitations of claim 11, Han discloses the foldable display further comprises a support on a surface opposite to the surface in contact with the adhesive layer of the back plate substrate (“touch functional unit” or other structure on an opposite surface of the “adhesive film” from the “optical film”: e.g. ¶¶ [0151] – [0155], [0159]).
	Regarding claim 13, in addition to the limitations of claim 11, Han discloses the back plate substrate comprises, e.g., polyimide (as a “base layer” of a “window film”, wherein a “window film” is a suitable example of an “optical film”: e.g. ¶¶ [0152], [0156], [0157]).
	Claims 1 – 4, 6, and 8 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Inomata (US 2016/0004121 A1).
	Regarding claim 1, Inomata discloses an adhesive composition for a foldable display (“adhesive composition” for “adhesive films”, e.g. “adhesive films” 140, 150 for use with a “liquid crystal display panel”, e.g. “liquid crystal display panel” 110, comprising substrates suitable for making “flexible displays”: e.g. Fig. 1; ¶¶ [0007] – [0069]) comprising: 
	a polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group (“(meth)acrylic resin” polymerized from, e.g., “(meth)acrylic monomer having an alkyl group” and/or “(meth)acrylic monomer having an alicyclic group” in combination with “(meth)acrylic monomer having a hydroxyl group” and/or “(meth)acrylic monomer having a carboxylic acid group”: e.g. ¶¶ [0016], [0041] – [0060]); and 
	a crosslinking agent (“curing agent” at least some of whose species are the same as those in the instant specification for a crosslinking agent”, e.g. hexamethylene diisocyanate: e.g. ¶¶ [0042] – [0046], [0062] – [0065], as compared to p. 12, l. 1, to p. 13, l. 27, of the instant specification), 
	wherein a content of the monomer having a crosslinkable functional group is 0.01 parts by weight to 20 parts by weight, e.g. 0.01 parts by weight to 10 parts by weight, based on 100 parts by weight of the polymer (as can be provided by the combination of the disclosed ranges for the “(meth)acrylic monomer having a hydroxyl group” and the “(meth)acrylic monomer having a carboxyl group” in light of the amount disclosed for the “(meth)acrylic monomer having an alkyl group”: e.g. ¶¶ [0048], [0052], [0060]),
	wherein a content of the alkyl (meth)acrylate is 80 parts by weight to 99.99 parts by weight, e.g. from 90 parts by weight to 99 parts by weight, based on 100 parts by weight of the polymer (e.g. ¶ [0050]), and 
	wherein a content of the crosslinking agent is in a range of, e.g., 0.01 parts by weight to 5 parts by weight based on 100 parts by weight of the polymer (e.g. ¶¶ [0044], [0046]).
	Inomata’s ranges for the content of the monomer having a crosslinkable functional group, the content of alkyl (meth)acrylate, and the content of the crosslinking agent overlap the respective claimed ranges.   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Inomata is not explicit as to (I) the adhesive strength of the adhesive composition with a polyimide film after curing is greater than or equal to 500 gf/in and less than or equal to 5,000 gf/in at room temperature, (II) a storage modulus of the adhesive composition after curing as measured under a condition of -20°C and 1% strain is greater than or equal to 50,000 Pa and less than or equal to 250,000 Pa; (III) an initial stress at the time a starting strain under a condition of -20°C and 12% strain is greater than or equal to 5,000 Pa and less than or equal to 20,000 Pa; (IV) a final stress measured after strain for 10 minutes under a condition of -20°C and 12% strain is greater than or equal to 1,000 Pa and less than or equal to 10,000 Pa; and (V) a strain recovery defined by (final strain)/(first applied strain) x 100 is greater than or equal to 70% and less than or equal to 90%, the first applied strain being 12% strain, and the final strain being a recovered strain after 20 minutes based on the time of removal of the first applied strain.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  
	Inomata discloses the polymer is formed by reacting the alkyl (meth)acrylate and monomer having a crosslinkable functional group to give a polymer with a molecular weight of 2,500,000 or less (e.g. ¶¶ [0045], [0046], [0061]).  Inomata then ages a composition of such a polymer and the crosslinking agent at 20°C to 50°C for 1 to 7 days (e.g. ¶ [0068]).  Although not explicitly stated, one of ordinary skill in the art would have understood Inomata’s disclosure allows for crosslinking to occur between the crosslinking agent and the monomer having a crosslinkable functional group since not doing so would have defeated the purpose of providing both in the first place.  Moreover, considering (A) the relatively small amount of crosslinking agent relative to the polymer and (B) the amounts of crosslinking agent and monomer having a crosslinkable functional group as Inomata discloses (e.g. ¶¶ [0044], [0046]), one of ordinary skill in the art would have understood reaction between the crosslinking agent and the monomer having a crosslinkable functional group proceeds to establish crosslinking commensurate with the amounts thereof provided.
	The instant specification discloses embodiments wherein curing of the alkyl (meth)acrylate, the monomer having a crosslinkable functional group, and the crosslinking agent occurs by aging the composition for 3 days at 40°C after drying and crosslinking at 50°C to 300°, e.g. by curing for 3 minutes at 120°C, yielding polymers with weight average molecular weights of 5,000 to 3,000,000 (e.g. p. 5, ll. 7 – 9; p. 10, ll. 18 – 20; p. 11, ll. 17 – 24).  The instant specification indicates the strain recovery is adjustable by a degree of crosslinking (e.g. p. 6, ll. 16 – 18), suggesting (I) – (V) are features of the adhesive composition as a crosslinked one.
	The examiner therefore observes Inomata’s claimed adhesive composition to be substantially identical in structure and composition to that claimed, or at least for embodiments in the instant specification which give the claimed features, and/or is produced by a substantially identical process to that used to produce the claimed adhesive composition.  Therefore, given the overlap of the ranges for features which Inomata directly discloses which are comparable to those in the claim, a prima facie case 
	Regarding claim 2, in addition to the limitations of claim 1, for similar reasons as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Inomata with respect to features (I) – (V) of claim 1, since the adhesive composition Inomata discloses is substantially identical to that claimed, and/or is produced by a similar process, a prima facie case of obviousness is established with respect to the adhesive composition discloses having a glass transition temperature (Tg) of higher than or equal to -50°C and lower than or equal to -20°C.
	Regarding claim 3, in addition to the limitations of claim 1, the alkyl (meth)acrylate Inomata discloses is, e.g., methyl (meth)acrylate (e.g. ¶ [0049]).
	Regarding claim 4, in addition to the limitations of claim 1, the crosslinkable functional group of the monomer Inomata discloses comprises, e.g., a hydroxyl group or a carboxyl group (e.g. ¶¶ [0048], [0051], [0052], [0060]).
	Regarding claim 6, in addition to the limitations of claim 1, the crosslinking agent Inomata discloses has, e.g., isocyanate groups (e.g. ¶¶ [0062], [0063]).
	Regarding claim 8, in addition to the limitations of claim 1, Inomata discloses the adhesive composition further comprises, e.g., a curing agent (as a “curing agent” not corresponding to, or at least different from, that corresponding to a “curing agent” corresponding to the crosslinking agent discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Inomata: e.g. ¶¶ [0042] – [0046], [0062] – [0065]).
	Regarding claim 9, Inomata discloses an adhesive layer comprising the adhesive composition for a foldable display as discussed in the 35 U.S.C. 103 rejection of claim 1 in view of Inomata, or a cured material thereof (“adhesive film” formed from the “adhesive composition” which may be cured, e.g. “adhesive film” 140, 150: e.g. Fig. 1; ¶¶ [0008], [0017], [0019], [0021] – [0030], [0036], [0039] – [0069])	
	Regarding claim 11, Inomata discloses a foldable display (“liquid crystal display apparatus” used in “flexible displays”: e.g. Fig. 1 – 3; ¶¶ [0007] – [0069]) comprising: 
	a back plate substrate (one of a “first polarizing plate and “second polarizing plate, e.g. one of “first polarizing plate” 120 and “second polarizing plate” 130: e.g. Fig. 1; ¶¶ [0008], [0016], [0017], [0019] – [0021], [0024] – [0031], [0034] – [0047], [0064], [0066], [0068]); 
	the adhesive layer as discussed in the 35 U.S.C. 103 rejection of claim 9 in view of Inomata on one surface of the back plate substrate (e.g. Fig. 1; ¶¶ [0008], [0017], [0019], [0021] – [0030], [0036], [0040] – [0069]); and 
	a display panel provided on one surface opposite to the surface in contact with the back plate substrate of the adhesive layer (“liquid crystal display panel” whose “first substrate” and “second substrate” are suitably chosen for use in “flexible displays”, e.g. “liquid crystal display panel” 110: e.g. Fig. 1; ¶¶ [0008], [0011], [0012], [0018], [0019], [0021], [0030] – [0032], [0034], [0040], [0042], [0066]).
	Regarding claim 12, in addition to the limitations of claim 11, Inomata discloses the foldable display further comprises a support on a surface opposite to the surface in contact with the adhesive layer of the back plate substrate (“optical film” for the “first polarizing plate” and/or the “second polarizing plate”, or “back light unit”: e.g. ¶¶ [0037] – [0039], [0069]).
	Regarding claim 13, in addition to the limitations of claim 11, Inomata discloses the back plate substrate comprises, e.g., polyimide (as a material for the “optical film”: e.g. ¶ [0038]).
	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inomata as applied to claim 9 above, and further in view of Han.
	Regarding claim 10, although Inomata is not explicit as to the adhesive layer further comprising a release film on one or both surface of the adhesive layer, this feature would have been obvious in view of Han.
	Han discloses an adhesive composition for a foldable display (“adhesive composition” exhibiting foldability desirable for display applications: e.g. Fig. 1; ¶¶ [0007] – [0159], [0192] – [0194]) comprising a polymer comprising an alkyl (meth)acrylate and a monomer having a crosslinkable functional group (“comonomer” and “hydroxyl group-containing (meth)acrylate”, respectively, polymerized together: e.g. ¶¶ [0007] – [0010], [0033] – [0035], [0050] – [0081], [0114] – [0143]) and a crosslinking agent (e.g. ¶¶ [0016], [0105] – [0107]) in amounts comparable to Inomata, wherein an adhesive layer of said adhesive composition further comprises a release film on, e.g., one surface of the adhesive layer (e.g. ¶¶ [0042], [0119]).  Han uses the release film as a substrate for curing of the adhesive composition in an appropriate environment prior to applying the cured adhesive layer to an adherend for a foldable display such that appropriate properties of the adhesive are achieved (e.g. ¶ [0119]).  
	Therefore, it would have been obvious to provide a release film on one side of Inomata’s adhesive layer as Han suggests, the motivation being to ensure the properties of the adhesive composition are provided prior to use in forming a foldable display.

Response to Arguments
Applicant’s arguments, see pp. 5 – 14, filed 27 July 2022, with respect to the rejections of claims 1 – 13 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	Applicant asserts Han fails to describe the limitation wherein a content of the monomer having a crosslinkable functional group is greater than or equal to 1 parts by weight to less than 5 parts by weight based on 100 parts by weight of the polymer, referencing content of a hydroxyl group-containing (meth)acrylate being 5 wt% to 40 wt% in the monomer mixture.  However, Han discloses a content of a carboxyl group-containing monomer is 10 wt% or less, e.g. 3 wt% or less, ranges which respectively encompass and overlap the claimed range.  The examiner notes claim 1 as written only requires a single monomer having a crosslinkable functional group to have a content of greater than or equal to 1 parts by weight to less than 5 parts by weight based on 100 parts by weight of the polymer.  By contrast, Applicant’s arguments rely on an interpretation wherein the total content of any and all monomers having a crosslinkable functional group is within the claimed range.  Therefore, the examiner’s reliance on a carboxyl group-containing monomer as Han discloses and which overlaps the claimed range for the content of monomer having a crosslinkable functional group is considered reasonable.
	Applicant’s arguments relating to unexpected results over Han with respect to the claimed adhesive strength, storage modulus, initial stress, final stress, and strain recovery properties similarly rely on an interpretation inconsistent with claim 1 as written.  Furthermore, although the ranges of monomers for the claimed polymer may be more similar to those in the referenced Examples in the instant specification, the particular monomers used in the examples (ethylhexyl acrylate and acrylic acid) are more specific than claim 1 currently requires.
	Therefore, Han is considered to reasonably read upon the claims.  The examiner further refers to Inomata for an adhesive composition where it can be observed a total content of monomer having crosslinkable functional groups overlaps the range as Applicant asserts is currently claimed.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783